Citation Nr: 1445640	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  12-08 177A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an effective date prior to April 1, 2010, for the increased 60 percent evaluation for chronic lumbosacral strain with degenerative disc disease ("back disability"). 

2.  Entitlement to an effective date prior to February 18, 2010, for the grant of left foot drop. 

3.  Entitlement to an effective date prior to February 18, 2010, for the grant of right sided sciatica. 

4.  Entitlement to an effective date prior to February 18, 2010, for the grant of basic eligibility to Dependents' Educational Assistance (DEA).

5.  Entitlement to an effective date prior to February 18, 2010, for the grant of entitlement to special monthly compensation based on loss of use of one foot.

Entitlement to an effective date prior to February 18, 2010, for the grant of entitlement to automobile and adaptive equipment.


REPRESENTATION

Appellant represented by:	James G. Fausone, Esq. 




ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 


INTRODUCTION

The Veteran had active military duty from July 1978 to July 1982. 

This matter comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota that denied an evaluation in excess of 20 percent for the Veteran's back disability.  

During the pendency of this appeal, prior to this matter coming before the Board, the RO issued a rating decision in October 24, 2012 that granted a 100 percent rating for a hospital stay longer than 21 days for the Veteran's service connected back disability for the period of February 10, 2010 to March 31, 2010.  The RO also granted a 60 percent evaluation for the Veteran's back disability with the effective date of April 1, 2010.  As such, the Veteran, through her attorney, withdrew the appeal for a higher rating and explained she was only seeking an earlier effective date for the higher evaluation and was specifically requesting an effective date back to February 2009.  As such, the claim for an increased rating is not before the Board at this time and the Board has recharacterized the issue to better reflect the Veteran's contentions. See 38 C.F.R. § 19.35 (Providing that the RO's certification of an appeal is for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction of an issue).  

In addition to the paper claims files, the Veteran also has an electronic claims file in Virtual VA.  The Board has reviewed both the paper and electronic claims files in rendering this decision. 

The issues of entitlement to an effective date prior to February 18, 2010, for the grant of left foot drop, right sided sciatica, basic eligibility for DEA, special monthly compensation based on loss of use of one foot and entitlement to automobile and adaptive equipment are being remanded and are addressed in the REMAND portion of the decision below.  These issues are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A claim for a back disability was granted in a November 1982 rating decision.  

2.  The Veteran's back disability was reduced to a 10 percent evaluation in a September 1984 rating decision.  

3.  The Veteran's back disability was increased to a 20 percent evaluation in a September 1988 rating decision.  

4.  The Veteran's back disability was continued as 20 percent disabling in a March 1998 rating decision.  

5.  The Veteran filed for an increased evaluation for her service connected back disability in February 2010.  

6.  VA treatment note dated in September 16, 2009 provide the first indication of a worsening of the back disability and constitutes an informal claim for benefits.


CONCLUSION OF LAW

The criteria for an effective date of September 16, 2009, for an increased 60 percent evaluation for a low back disability have been met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§3.114, 3.151, 3.155, 3.157, 3.159, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a situation as here where the claim arose in the context of the Veteran trying to establish underlying entitlement to an increased evaluation, and VA provided him the required notice concerning this underlying issue and the claim was granted, the claim as it arose in its initial context has been substantiated, i.e., proven, so the intended purpose of the notice served.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  VA's General Counsel has clarified that no additional VCAA notice is required for a "downstream" issue, so, here, including as concerning the effective date of the award, and that a Court decision suggesting otherwise is not binding precedent.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Rather than issuing an additional VCAA notice letter in this situation concerning the "downstream" earlier-effective-date claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to instead issue an SOC if the disagreement is not resolved.  And since the RO issued an SOC in December 2012, addressing the downstream claim for an earlier effective date, which included citations to the applicable statutes and regulations and a discussion of the reasons and bases for not assigning an earlier effective date, no further notice is required. Goodwin v. Peake, 22 Vet. App. 128 (2008); see also Huston v. Principi, 17 Vet. App. 195 (2003).

The Veteran has not identified any other pertinent evidence that remains outstanding. Thus, VA's duty to assist is also met.  Consequently, the Board finds that all necessary development of this downstream earlier-effective-date claim has been accomplished, and therefore appellate review of this claim may proceed without prejudicing the Veteran.

The Merits of the Claim

The Veteran seeks an effective date prior to April 1, 2010 for the grant of disability rating in excess of 20 percent for the Veteran's service connected low back disability.  Specifically, the Veteran contends that she should receive an effective date that is one year prior to her date of claim for an increase.  Having carefully considered the claim in light of the record and the applicable law, the Board finds that the evidence of record does partially support the Veteran's contention, and the claim is granted.  There VA treatment records from September 2009, wherein the Veteran reported to emergency room with complaints of increased low back pain.    

Except as otherwise provided, the effective date of an award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase shall be fixed in accordance with the facts found, but shall be no earlier than the date of receipt of the application thereof.  38 U.S.C.A. § 5110(a).  The statutory provision is implemented by regulation, which provides that the effective date for an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400. 

An effective date for increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if application is received within one year from such date. 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. §5110(b) (2); Harper v. Brown, 10 Vet App 125 (1997); 38 C.F.R. §3.400(o); VAOPGCPREC 12-98 (1998).

As specifically provided in 38 U.S.C.A. § 5110(b)(2), the effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  Moreover, the implementing regulation provides that the effective date for an award of direct service connection will be the day following separation from service or the date entitlement arose if the claim is received within one year after service separation; otherwise, the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i). 

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  38 C.F.R. § 3.155.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if the formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of the receipt of the informal claim.  38 C.F.R. § 3.155.  

The mere receipt of medical records cannot be construed as an informal claim of service connection as "[t]he mere presence of the medical evidence [in the record] does not establish an intent on the part of [a] veteran" to seek service connection for a condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 382 (1999). 

By comparison, according to 38 C.F.R. § 3.157(b), once a claim for compensation has been allowed, as in the present case, receipt of a VA outpatient or hospital examination or admission to a VA hospital will be accepted as an informal claim for increased benefits. See Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  The date on the VA outpatient or hospital examination will be accepted as the date of claim. 38 C.F.R. § 3.157(b).  When the evidence is from a private physician, the date of receipt of such evidence will be accepted as the date of receipt of an informal claim.  Id. at (b)(2).

A "report of examination or hospitalization" under 3.157(b) "should indicate that [a] veteran's service-connected disability [has] worsened since the time it was last evaluated."  Massie v. Shinseki, 25 Vet. App. 123, 134 (2011).  Moreover, a term "report of examination" under 3.157(b) "implies that the medical record in question must describe the results of a specific, particular examination."  A letter may qualify if it, for instance, was "generated in connection with any particular VA medical examination" rather than, for example, "claim for Social Security disability benefits that was pending at the time it was written."  Other considerations include whether the letter relates "the findings of or treatment provided during a specific VA medical examination, the date of which could possibly serve as the date of an informal claim for increased disability compensation," rather than "present[ing] a very short summation of [the Veteran's] general condition, as [the physician] had observed it over" time.  Id. at 133 .

The Veteran claims that she should be entitled to an increased evaluation prior to April 1, 2010 for her service connected low back disability.  Upon review of the Veteran's claim file, there is evidence that the Veteran filed a claim for an increased evaluation for her low back disability in February 2010.  On her claim, she requested a 100 percent temporary evaluation due to hospitalization for more than 21 days due to surgery and rehabilitation for her service connected low back disability.  She also requested an increased rating for her low back disability.  In March 2010, the Veteran's representative submitted treatment notes regarding the Veteran's surgery and subsequent rehabilitation to support the claim for an increase.  These surgical and rehabilitation notes are all dated February 2010.  

The Veteran underwent a VA examination for her low back disability in July 2010, wherein the examiner opined that the Veteran's low back disability was not related to her current diagnosis of degenerative disc disease of the lumbar spine, which was the cause of her needing surgery.  As such, in July 2010, the RO denied the Veteran's request for an increased evaluation and continued the 20 percent disability evaluation.  The Veteran filed a timely notice of disagreement in June 2011 and submitted additional evidence to support her claim.  A statement of the Case was issued in February 2012 and in April 2012, the Veteran submitted a VA-9 with additional statements in support of her claims.  She argued that in fact her degenerative disc disease was related to service due to evidence of positive straight leg raising and other test suggesting that the Veteran had a herniated disc in-service.   

In July 2012, the Veteran was afforded another VA examination regarding her claim for an increased evaluation and her claim for a temporary 100 percent evaluation for a hospitalization greater than 21 days.  At the July 2012 VA examination, the examiner was requested to determine the current level of impairment of the Veteran's low back disability.  

The examiner opined that it is at least as likely as not that the Veteran's current back condition including degenerative disc disease and status post surgery for herniated lumbar disc was caused by the chronic lumbar strain that occurred during military service.  The examiner provided the following rationale; the lumbosacral strain that was present on discharge occurred during military service, after a fall, but never resolved despite much physical therapy.  The cause of the degenerative disc disease is not totally understood.  In the Veteran's case, without a further intervening or interceding event after discharge, it is at least as likely as not that the initial injury contributed to the degenerative disc disease and herniation.  

As a result of the examiner's positive opinion, the RO, in October 2012, granted a temporary evaluation of 100 percent for the period of February 10, 2010 to March 31, 2010 for a hospitalization over 21 days due to a service connected disability.  Further, the RO granted a 60 percent evaluation for the Veteran's recharacterized disability of chronic lumbosacral strain with degenerative disc disease with an effective date of April 1, 2010, based upon the results of the examination in July 2012, under the diagnostic code 38 C.F.R. § 4.71a, Diagnostic Code 5243 relating to intervertebral disc syndrome.  A 60 percent evaluation is warranted under this diagnostic code when there is evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, as noted on the July 2012 VA examination. 

The 60 percent evaluation for the low back disability was granted with an effective date of April 1, 2010, the date after the expiration of the temporary 100 percent evaluation granted for the hospitalization over 21 days.  A temporary total disability rating will be assigned without regard to other provisions of the rating schedule when it is established that a service-connected disability required hospital treatment in a VA facility or an approved hospital for a period in excess of 21 days or hospital observation at VA expense for a service-connected disability for a period in excess of 21 days.  38 C.F.R. § 4.29 (2013).  Subject to certain other provisions, the increased rating will be effective the first day of continuous hospitalization and will be terminated effective the last day of the month of hospital discharge or effective the last day of the month of termination of treatment or observation for the service-connected disability.  As such, the Veteran's temporary 100 percent evaluation for her low back disability ended on the last day of the month of treatment or observation for her service-connected disability, March 31, 2010.  The Veteran's increased evaluation for her low back disability was given the effective date of April 1, 2010, the day after her temporary total disability rating terminated.  

In October 2012, the Veteran's representative submitted a letter in support of the Veteran's claim stating that she should be entitled to an increased evaluation back to February 2009.  The Veteran and her representative argue that she should be entitled to an increased evaluation for the year prior.  The Veteran is relying on language in 38 U.S.C.A. 5110(b)(2) stating that the effective date on an award of disability compensation to a veteran shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  

In this regard, there is evidence of record that the Veteran presented to the VA emergency room in September 2009 with complaints of lower back pain.  She stated that Aleve usually helps with flare-ups but for the last two weeks, pain has been increasing to the point where she could no longer sleep.  She had lower back pain that radiated down her right hip and leg.  She was unable to lie down, stand or walk.  When she walked into the emergency room she stated that he felt her right leg get shaky and she thought it was going to give out on her.  The Veteran was prescribed Ketorolac for her back pain.  In October 2009, the Veteran was seen at the VA for her low back disability.  She was using the pain medicine prescribed in September, but ran out and was not able to be transported to VA until this date.  At this time, she was given further pain medication and referred to physical therapy.  In November 2009, the Veteran underwent a physical therapy consult.  At the consult, the Veteran complained of shooting radiating pain into the right leg, along the buttock/post thigh, lateral leg.  She stated that it feels like constant cramping.  She also reported left leg numbness down into the calf with occasional tingling in the toes.  Pain increases with standing more than five minutes, walking more than 10 feet and coughing or sneezing.  On February 10, 2010, the Veteran underwent an MRI of her lower back and the impression was intraoperative localization posteriorly at the L5 vertebral level and severe degenerative disc disease at L5-S1.  On this date, she underwent a right L4-5 hemilaminectomy and microdiskectomy.  After surgery, she was admitted for hospitalized physical therapy.

As such, the Board has determined based upon the evidence of record that the Veteran is entitled to an increased evaluation prior to April 1, 2010.  The Board liberally construes the September 16, 2009, VA treatment record as an informal claim for increase under 38 C.F.R. § 3.157(b)(1). Here, the Board has taken into consideration the complaints and treatment of the Veteran's low back and the September 16, 2009 VA treatment record appears to demonstrate a worsening of the low back disability on and after that date.  Specifically, this record documents that the Veteran reported to the Emergency room in September 2009 with complaints of severe back pain that had progressed to the point she could no longer sleep along with increased complaints regarding radiculopathy.  Records subsequent to that demonstrate that the Veteran continued to complain of increased pain, and underwent physical therapy and ultimately underwent surgery.  

Therefore, a 60 percent disability rating for the Veteran's service connected low back disability is warranted from September 16, 2009, the date of the Veteran's informal claim for increase demonstrating that his low back disability had worsened.  Massie, supra; 38 C.F.R. § 3.157(b)(1).  The Board does not find that the medical evidence supports any earlier effective date.  It is not factually ascertainable that a 60 percent rating for a low back disability was warranted during the one-year period prior to September 16, 2009 informal claim. See 38 C.F.R. § 3.400(o)(2).  In fact, there are simply no medical records during the period from September 2008 until September 2009.

Therefore, based on a review of the entire record, and the applicable laws and regulations, it is the Board's conclusion that an effective date to September 16, 2009 for the 60 percent disability rating for the back disability is warranted.  The preponderance of the evidence, however, is against a finding of an effective date earlier than September 16, 2009.


ORDER

An effective date of September 16, 2009 to February 9, 2010 for a 60 percent evaluation for a low back disability is granted.   


REMAND

Concerning the issues of entitlement to an earlier effective date for the left foot drop, right sided sciatica, basic eligibility for DEA, special monthly compensation based on loss of use of one foot and entitlement to automobile and adaptive equipment, the record reflects that the RO granted service connection for these disabilities in an October 2012 rating decision and assigned an effective date of February 18, 2010.  After the Veteran received notice of the October 2012 rating decision, the Veteran's representative indicated in a March 2013 statement that he felt the evidence clearly demonstrated that the low back and subsequent residual components were present prior to the surgical date and that an effective date prior to February 18, 2010 was warranted.  In another March 2013 statement with the subject line of "Notice of Disagreement and DRO election" the Veteran's representative specifically referenced the October 2012 rating decision that granted left foot drop, right sided sciatica, DEA, special monthly compensation for loss of use of one foot and entitlement to automotive and adaptive equipment and indicated that while the Veteran did not dispute or wish to appeal any of these disability percentages or entitlements further, the "only disagreement is with the effective dates assigned for the increased evaluations as a result of this decision."  As noted in 38 C.F.R. § 20.201, a Notice of Disagreement need not contain specific language and only needs to show terms that can be reasonable construed as a disagreement with the rating decision.  In this case, the Board finds the March 2013 statement clearly reflects disagreement with the effective dates.  The claims file does not contain any Statement of the Case (SOC) for the issue and the Board must therefore remand it for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).

Accordingly, the case is REMANDED for the following action:


The AOJ should issue a statement of the case that addresses the issues of entitlement to an effective date prior to February 18, 2010, for the grant of left foot drop, right sided sciatica, DEA, special monthly compensation for loss of use of one foot and entitlement to automotive and adaptive equipment.  The Veteran should be informed that, in order to perfect an appeal of these issues to the Board, he must file a timely and adequate substantive appeal following the issuance of the statement of the case.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


